Section 1262, Code 1930, which provided, among other things, for the appointment by the court of counsel for defendants in capital cases, who were unable to employ counsel themselves, was amended by chapter 303, Laws 1934, by providing, among other things, "and the defendant shall be entitled to advice of such counsel before he is required to plead to the indictment." Of course the finding of facts by the presiding judge, as to what occurred after the appointment of counsel, is controlling. Nevertheless, Wiltshire testified, and his testimony is undisputed, that he got the impression at the time of his *Page 779 
appointment on the 10th of October, that the setting for the 15th was not for trial, but for the purpose of another setting at which the necessary steps for trial would be taken. His testimony meant that the court misunderstood him as announcing ready for trial on the 10th.
However, disregarding such difference between the judge and Wiltshire, on the 15th when the case was called the court denied the defendant due process in refusing to grant him a special venire. The requirement of the statute that counsel be appointed before plea is mandatory — the court is left no discretion in the matter. The defendant is entitled to advise with his counsel with reference to the whole case before he is required to plead. The statute is a part of due process. Arraignment and plea are essential. 16 C.J.S., Constitutional Law, Sec. 589, p. 1181. The accused must have counsel at every substantial step in the case. The denial of due process cannot be covered up in the expansive folds of the Mother Hubbard doctrine of harmless error. To illustrate: the trial and conviction in a capital case by eleven jurors where the evidence either showed guilt without conflict, or beyond every reasonable doubt — would the conviction be legal? Would the illegal jury be treated as harmless error? Again, the defendant is tried on information by the district attorney, without a grand jury indictment. The evidence shows guilt without conflict, or beyond every reasonable doubt. Is the lack of an indictment harmless error? Can it be waived? The fundamentals, of which due process is a part, cannot be gotten rid of except by plea of guilty. Suppose in a capital case the defendant agreed for the judge alone, without a jury, to try the case. That is done, and he is convicted and sentenced to be executed — would he be bound by the agreement and waiver? Would such a conviction be legal? It seems that to ask the question is to answer it in the negative. The Powell case, on the principles therein declared by the Supreme Court of the United *Page 780 
States, is controlling in favor of the defendant. That case went up from the Supreme Court of Alabama, reported in Weems v. State,224 Ala. 524, 141 So. 215; Powell v. State, 287 U.S. 45, 53 S.Ct. 55, 64, 77 L.Ed. 158 and 84 A.L.R. 527. That, too, was a capital case. Before the trial began the court appointed the entire local Bar to represent the defendant, who was unable to employ counsel. In so doing, the court's idea was that the members of the Bar would get together and elect one or more of its number to represent the defendant. It is more or less indefinite, from the opinion in the case, as to how and by whom such counsel was selected. The court held that defendant was denied due process, because he did not have the advice of definitely appointed counsel from the beginning to the end of the trial. The opinion used this language, in part, in discussing the rights of the defendant: "He lacks both the skill and knowledge adequately to prepare his defense, even though he have a perfect one. He requires the guiding hand of counsel at every step in the proceedings against him. Without it, though he be not guilty, he faces the danger of conviction because he does not know how to establish his innocence. If that be true of men of intelligence, how much more true is it of the ignorant and illiterate, or those of feeble intellect."
Putting the principle in different language, where due process begins, harmless error ends — they cannot stand up together. The Robinson case, 178 Miss. 568, 173 So. 451, referred to in the controlling opinion, is not decisive of the question here involved. The court held that the statute requiring the appointment of counsel before plea, though mandatory, had been substantially complied with. The holding was expressly placed upon the ground that on the day of arraignment the defendant was in consultation with counsel, one of whom was subsequently appointed to defend him; and that before plea the court had advised such counsel that he would be appointed. *Page 781 
But leaving out of view the statute involved, we think it was a manifest abuse of discretion by the court, under all the surrounding facts and circumstances, to refuse the defendant a special venire when applied for on the 15th.
Griffith, J., concurs in this dissent.